  Case 18-43795        Doc 23      Filed 10/25/19 Entered 10/25/19 15:17:58          Desc Main
                                     Document     Page 1 of 9


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:

         Cynthia Claire Chesler,                               Case No. 18-43795

                                Debtor.                        Chapter 7



                                MEMORANDUM DECISION



         At Minneapolis, Minnesota, October 25, 2019.

         On August 7, 2019, the Court held a hearing on the chapter 7 trustee’s Motion for

Turnover, together with the debtor’s response thereto. Mary Sieling appeared on behalf of the

trustee, Nauni Jo Manty, and Thomas Olive appeared on behalf of the debtor. At the conclusion

of the hearing, the Court invited the parties to file contemporaneous supplemental memoranda.

Both parties timely filed their memoranda on August 21, 2019. The Court thereafter took this

matter under advisement, and it is now ready for resolution.

         This is a core proceeding under 28 U.S.C. § 157(b)(2)(B) and (I) and the Court has

jurisdiction under 28 U.S.C. §§ 1334 and 157(b)(2)(B) and (I). This memorandum decision is

based on all the information available to the Court and constitutes the Courts findings of fact and

conclusions of law under Fed. R. Bankr. P. 7052, made applicable to this contested matter by

Fed. R. Bankr. P. 9014(c).

         For the reasons stated herein, the chapter 7 trustee’s motion for turnover is GRANTED,

and the debtor shall turn over $1,290.12, which is 93.15% of the debtor’s 2018 Minnesota

Homestead Credit Refund.
  Case 18-43795         Doc 23     Filed 10/25/19 Entered 10/25/19 15:17:58           Desc Main
                                     Document     Page 2 of 9


                                          BACKGROUND

          The facts in this case are undisputed. The debtor owns and occupies a homestead in Saint

Louis Park, Minnesota, with her non-filing spouse. The debtor owned and occupied this

property throughout 2018 and continues to own and occupy the property. On December 7, 2018,

the debtor filed a voluntary petition under chapter 7 of the Bankruptcy Code. Shortly before

filing, on November 26, 2018, the debtor paid her then-due property taxes to Hennepin County.

In the Spring of 2019, the debtor filed a Homestead Credit Refund Return on Form M1PR,

claiming a joint Homestead Credit Refund for herself and her husband in the amount of

$2,770.00. The debtor expects to receive this Homestead Credit Refund in the fall of 2019. Half

of the Homestead Credit Refund, or $1,385.00, is allocated to the debtor.

          The trustee argues that 93.15 percent of the debtor’s half of the Homestead Credit Refund

– or $1,290.12 – is property of the bankruptcy estate. This number is based on a percentage of

the 2018 calendar year on the date the debtor filed; in other words, December 7, 2018 was 93.15

percent of the way through 2018. As a result, the trustee asked the debtor to sign a stipulation

stating that 93.15 percent of the debtor’s portion of the Homestead Credit Refund is property of

the estate.

          The debtor disagrees with the trustee’s assessment and argues that, although the debtor

does not claim the Homestead Credit Refund as exempt property, the refund is not part of the

bankruptcy estate. As such, the debtor refused to sign the trustee’s stipulation. In response, the

trustee filed this Motion for Turnover.

          The issue here, then, is whether the Homestead Credit Refund is part of the bankruptcy

estate.




                                                  2
  Case 18-43795       Doc 23     Filed 10/25/19 Entered 10/25/19 15:17:58              Desc Main
                                   Document     Page 3 of 9


                                               LAW

       When a bankruptcy case is filed, a bankruptcy estate is formed.

           Such estate is comprised of all the following property, wherever located and
           by whomever held:

           (1) Except as provided in subsections (b) and (c)(2) of this section, all legal or
               equitable interests of the debtor in property as of the commencement of
               this case.

11 U.S.C. § 541(a). Additionally, all property of the estate must be delivered to the trustee. 11

U.S.C. § 542(a). Courts – including the United States Supreme Court – have consistently found

that § 541 should be interpreted broadly. In Segal v. Rochelle, the Supreme Court held, “[T]he

term ‘property’ has been construed most generously and an interest is not outside its reach

because it is novel or contingent or because its enjoyment must be postponed.” Segal v.

Rochelle, 382 U.S. 375, 86 S.Ct. 511 (1966).

       The question of whether property should be included in the bankruptcy estate is a

question of law, and property interests are both created and defined by state law. In re Parsons,

280 F.3d 1185 (8th Cir. 2002); In re Smith, 402 B.R. 887 (B.A.P. 8th Cir. 2009). Courts have

long found that an income tax refund can be property of a bankruptcy estate. Kokoszka v.

Belford, 417 U.S. 642 (1974). See also In re Barowsky, 946 F.2d 1516 (10th Cir. 1991) (“Every

court that has considered this issue has held that the portion of an income tax refund that is based

upon the pre-petition portion of a taxable year constitutes property of the bankruptcy estate.”).

Courts have also consistently found that contingent interests in future payments are property of

the estate. In re Law, 336 B.R. 780 (B.A.P. 8th Cir. 2006). Examples of these contingent

interests include commissions and – of particular relevance here – tax credit refunds, such as the

child tax credit. Parsons, 280 F.3d at 1185; Smith, 402 B.R. at 887; Law, 336 B.R. at 780.




                                                 3
  Case 18-43795        Doc 23     Filed 10/25/19 Entered 10/25/19 15:17:58              Desc Main
                                    Document     Page 4 of 9


       The debtor in Parsons argued that real estate commissions she received after her

bankruptcy filing for 15 pre-petition contracts did not belong to the bankruptcy estate, in part

because “the post-petition services she rendered were indispensable to the closing of the subject

real estate contracts.” Parsons, 280 F.3d at 1187. Each of the 15 contracts at issue was signed

before the bankruptcy filing, but all but two closed after the filing. Id. The Eighth Circuit

applied Missouri law, which defined when a broker earns her commissions, and emphasized that

although the debtor had completed some post-petition services relevant to the closings, none of

the contract terms “were altered by post-petition events so as to alter her protectable interest in

receiving the commissions.” The court affirmed the B.A.P.’s conclusion that the commission

payments were property of the bankruptcy estate. Id. at 1188. See also Smith, 402 B.R. at 887.

       In Law, the 8th Circuit B.A.P. considered the child tax credit, noting that its purpose was

“to give parents of dependent children a financial break,” and that it was given to parents with an

income below a certain threshold, based on a graduated scale for income amounts above that

threshold – up to a maximum amount. Law, 336 B.R. at 780. The B.A.P. found that, for

bankruptcy purposes, earned income tax credits and child tax credits were both contingent

interests on a debtor’s petition date – despite receiving different treatment under the tax code. Id.

Therefore, the B.A.P. found that the tax credits become property of the bankruptcy estate. Id.

Additionally, Law cited Williamson v. Jones (In re Montgomery), 224 F.3d 1193 (10th Cir.

2000), in which the court held, “In light of the consistent authority holding that section 541

applies to contingent interests, the fact that a debtor’s interest in an [earned income tax credit] is

not finalized until the end of the tax year is not an impediment to its inclusion in the bankruptcy

estate.” Montgomery, 224 F.3d at 1195. See also In re Johnston, 209 F.3d 611 (6th Cir. 2000).

Although different courts have used different methods to calculate an appropriate portion of a tax




                                                   4
  Case 18-43795        Doc 23     Filed 10/25/19 Entered 10/25/19 15:17:58             Desc Main
                                    Document     Page 5 of 9


refund that belongs to the bankruptcy estate when a bankruptcy case is filed in the middle of a

tax year, a common approach is to use a pro rata days method. In re Meyers, 616 F.3d 626 (7th

Cir. 2010). See also In re Orndoff, 100 B.R. 516 (Bankr. E.D. Cal. 1989); In re DeVoe, 5 B.R.

618 (Bankr. S.D. Ohio 1980).

        The Minnesota statute dealing with the Homestead Credit Refund is Minn. Stat. 290A.04.

It states:

        Subdivision 1: Refund. A refund shall be allowed each claimant in the amount that
        property taxes payable [] exceed the percentage of the household income of the
        claimant specified in subdivision 2 or 2a in the year for which the taxes were levied
        ...

        Subd. 2. Homeowners; homestead credit refund. A claimant whose property
        taxes payable are in excess of the percentage of the household income stated below
        shall pay an amount equal to the percent of income shown for the appropriate
        household income level along with the percent to be paid by the claimant of the
        remaining amount of property taxes payable. The state refund equals the amount of
        property taxes payable that remain, up to the state refund amount shown below.

Minn. Stat. 290A.04.

        The Minnesota House Research Department, an entity that “provide[s] nonpartisan,

neutral research and legal services to the Minnesota House of Representatives,” describes the

Minnesota Homestead Credit Refund program as “a state-paid refund that provides tax relief to

homeowners whose property taxes are high relative to their incomes.” Sean Williams and Jared

Swanson, Homestead Credit Refund Program, Minnesota House Research Department: Property

Taxes (March 2019), https://www.house.leg.state.mn.us/hrd/topics.aspx?topic=21). The amount

of the Homestead Credit Refund is determined based on an income threshold, plus a graduated

scale for income amount above that threshold – up to a maximum amount. Id. Additionally,

Minnesota taxes are paid in arrears:

        The process of calculating, imposing, and collecting Minnesota property taxes for
        a year actually spans two full calendar years . . . the two-year cycle begins with the



                                                  5
  Case 18-43795        Doc 23     Filed 10/25/19 Entered 10/25/19 15:17:58             Desc Main
                                    Document     Page 6 of 9


       January 2 statutory assessment date and extends all the way through the next
       calendar year until the property taxes have been paid. For example, for taxes
       payable in 2015, the cycle begins on January 2, 2014, and doesn’t end until the final
       payments are made in October/November 2015.

Steve Hinze and Andrew Biggerstaff, Property Tax 101: Property Tax Administration,

Minnesota House Research Department: Short Subjects (September 2014),

https://www.house.leg.state.mn.us/hrd/topics.aspx?topic=21.

       In order to receive this year’s Regular Homeowner’s Homestead Credit Refund, the

Minnesota Department of Revenue states that an individual must: (1) have a social security

number, (2) own property classified as his or her homestead, (3) be current on property tax

payments (or have made arrangements to pay them by August 15, 2020), (4) own and live in the

home on January 2, 2019, and (5) have a household income of less than $113,150 in 2018.

Minnesota Department of Revenue, Homeowner’s Homestead Credit Refund (2018),

https://www.revenue.state.mn.us/homeowners-homestead-credit-refund (emphasis added). The

individual must apply for the refund using the M1PR form; that individual’s Homestead Credit

Refund is then calculated based on the income she earned in the previous year – in this case,

income earned in 2018.

                                            ANALYSIS

       As has already been discussed, the case law is clear that the pre-petition portion of a tax

credit is property of the estate; so are contingent interests in future payments. The Court finds

the established case law concerning real estate commissions and child tax credits very analogous

to this case; therefore, the logic applied in those cases should be applied to this one.

       The debtor relies heavily on the fact that to receive the Homestead Credit Refund, she

was required to reside in her residence on January 2, 2019; she argues that this requirement

means her interest in the refund was not contingent, like a real estate commission, but rather, that



                                                  6
  Case 18-43795        Doc 23     Filed 10/25/19 Entered 10/25/19 15:17:58             Desc Main
                                    Document     Page 7 of 9


her interest did not exist at all until she met the residency requirement. While this is a creative

argument, the Court does not agree.

        As was previously discussed, the debtor in Parsons argued – and the 8th Circuit B.A.P.

did not disagree – that the post-petition services she rendered were “indispensable” to the closing

of several real estate contracts. Parsons, 280 F.3d at 1187. However, because state law defined

when the debtor’s interest in the commission was created, and because that interest had already

been created before the bankruptcy case was filed, the “indispensable” services that were

rendered post-petition did not prevent the interest from becoming property of the estate under 11

U.S.C. § 541(a). Id.

        Here, the Minnesota Statutes relating to the Homestead Credit Refund state simply that

the refund is calculated based on the claimant’s income for the entire year for which the taxes are

levied – in this case, 2018. In addition, the information and representations on the record here

show that, as of the debtor’s date of filing, the debtor had completed four of the five

requirements to receive the Homestead Credit Refund as mandated by the Minnesota Department

of Revenue. The only requirement the debtor had not met was the requirement that she own and

live in her home on January 2, 2019. It is undisputed that this requirement was completed 26

days after the debtor filed this case.

        However, it was not only the debtor’s residency on January 2, 2019, that qualified her for

this Homestead Credit Refund. On the contrary: what qualified her for this Homestead Credit

Refund was a combination of all five requirements – four of which were completed before she

filed her bankruptcy case. Importantly, the debtor qualified because: (1) she had a social

security number, (2) she lived in a home that she owned and that was classified as her

homestead, (3) she was current on her taxes after she paid her property taxes due in the fall of




                                                  7
  Case 18-43795        Doc 23     Filed 10/25/19 Entered 10/25/19 15:17:58               Desc Main
                                    Document     Page 8 of 9


2018, and (4) her household income – 93.15 percent of which had been completed by the time

she filed on December 7, 2018 – was less than the threshold amount for 2018.

        Because the debtor had already met the requirements for these other factors, her residence

in the home on January 2, 2019, merely “sealed” the proverbial “deal.” Had the debtor not met

the other four requirements, the fact that she resided in the home on January 2, 2019, would have

been of no consequence.

        This analysis is bolstered by the case law concerning the child tax credit. The purpose

behind the child tax credit, along with the method of calculating how much claimants get for the

credit, are very similar – and in some senses, identical – to the Homestead Credit Refund at issue

here. As was noted above, case law has established many times over that these kinds of credits

are considered contingent interests on a debtor’s petition date – regardless of how they are

characterized under the tax code. Many courts have also addressed the timing issue at hand here,

and have reliably found that these kinds of credit refunds become property of the estate

regardless of the fact that the claimant’s/debtor’s interest in them is not finalized until the end of

the tax year. Further, the trustee’s suggested pro rata calculation of the bankruptcy estate’s

interest in the tax credit follows the reasoning of many courts that have addressed this issue.

                                           CONCLUSION

        Just as with a real estate sales commission or a child tax credit, the pre-petition portion of

the Homestead Credit Refund at issue here is estate property. The fact that the debtor could not

have received the Refund without residing in her home on January 2, 2019, means, simply, that

her interest in the refund was contingent on the day she filed her bankruptcy case – not that the

interest did not exist at all. Therefore, it is entirely proper for the tax credit refund to be included

in the bankruptcy estate on a pro rata basis.




                                                   8
 Case 18-43795        Doc 23    Filed 10/25/19 Entered 10/25/19 15:17:58                         Desc Main
                                  Document     Page 9 of 9


       Accordingly,

       IT IS HEREBY ORDERED that:

       1. The chapter 7 trustee’s motion for turnover is GRANTED.

       2. The debtor shall turn over $1,290.12, which equates to 93.15 percent of her 2018

          Minnesota Homestead Credit Refund, to the trustee within either: (a) five days of

          receiving said refund or, (b) if the refund has already been received by the debtor,

          within five days of the issuance of this order.



Dated: October 25, 2019                              /e/ Michael E. Ridgway
                                                     _______________________________
                                                     Michael E. Ridgway
                                                     Chief United States Bankruptcy Judge
                                                      NOTICE OF ELECTRONIC ENTRY AND
                                                      FILING ORDER OR JUDGMENT
                                                      Filed and Docket Entry made on10/25/2019
                                                      Lori Vosejpka, Clerk, by MJS




                                                9
